Exhibit 10.1







MEMORANDUM OF UNDERSTANDING







Between







Sino Payments, Inc.







AND







BCS Holdings, Inc.





--------------------------------------------------------------------------------

THIS Memorandum of Understanding “MOU” is made on May 26, 2009




BETWEEN:




1.

Sino Payments, Inc. is a Nevada corporation with its principal office located at
12th Floor, Des Voeux Commercial Bldg., 212-214 Des Voeux Road Central, Sheung
Wan, Hong Kong (hereafter referred to as “Sino Payments,” )




2.

BCS Holdings, Inc. a US Company with its principal office located at 134 E.
Huntington Dr. #D, Arcadia, CA 91006 (hereafter referred to as "BCS”);




NOW IT IS HEREBY AGREED AS FOLLOWS:-




1. Business Potential:




(1)

BCS is a US Company wishing to cooperate with Sino Payments both in China and in
the US and throughout Greater Asia Pacific. TAP wishes to discuss a potential
merger with Sino Payments, Inc.




(2)

Sino Payments, Inc. is a Nevada United States corporation (OTCBB: SNPY) is newly
established to provide retail card and debit processing and related services in
China and throughout Asia Pacific to primarily foreign retail development
companies operating under the laws and regulation of their respective
governments based upon the location of their retail outlets.

 

2. Co-operation




(1)

The parties agreed to begin discussions for mutual cooperation and a possible
future merger by which BCS becomes a wholly owned subsidiary of Sino Payments,
Inc. for the purpose of pursuing joint business opportunities that will include
but not be limited to the cooperative effort to market and provide retail card
and debit processing and related development services in China, the US, and in
Asia primarily to foreign companies. .

 

(2)

Based on the feasibility study, business plan, audited financials, accounting
records, and the final service agreements made by both parties，the parties
hereby to agree:

 

(a)

BCS may become a wholly owned subsidiary of Sino Payments, Inc. in the event of
a merger into Sino Payments, Inc.

 

(b)

Sino Payments, Inc. may transfer shares to BCS shareholders upon completion of
the share transfer agreement and escrow of such shares if such a merger takes
place.




3. Confidentiality

 

The parties acknowledge that they may obtain certain Confidential Information
(whether in documented form or otherwise) from each other in pursuance of this
Agreement, and which information is of a commercially sensitive and/or
confidential nature. Therefore, parties will subsequently sign a “Non-Disclosure
Agreement” which will remain in full enforce until further agreement to be
reached.




4. Intellectual Property

 

4.1

Neither party assigns any of its intellectual property rights to the other under
this MOU (Agreement).Any intellectual property rights in any software or content
developed or provided by a party remains the sole property of that party. Both
parties agreed that they shall not use the other party’s trade marks, service
marks, trade names and/or logos in any manner whatsoever without the prior
written consent of the other party.





2




--------------------------------------------------------------------------------

4.2

It is further agreed and declared by both parties that any intellectual property
rights arising out of the use of the Confidential Information or any existing
intellectual property of the Disclosing Party whether by the Disclosing Party or
by the Recipient, the same shall be the absolute property of the Disclosing
Party and the Recipient shall execute such required documentation and to do such
act as reasonably required by the Disclosing Party to give effect to this
proprietary right of the Disclosing Party.




5. Assignment.

 

Neither party shall assign this Agreement or any interest herein, nor delegate
any obligation hereunder without the prior written consent of the other party.




6. Governing Law.

 

This Agreement shall be governed by the laws of the United States.




7. Limitation of Liability.

 

In no event shall either party be liable for indirect, consequential,
incidental, special or punitive damages, or for loss of use, lost profits or
loss of goodwill, whether arising under theories of contract, tort (including
negligence) or otherwise. Each party’s total liability hereunder, shall not in
the aggregate exceed any sums due or paid hereunder.

 

8. Notices.

 

All notices, requests, demands, and other communications required by, or made in
connection with, this agreement or the transactions contemplated by this
agreement, shall be in writing and shall be deemed to have been duly given on
the date of delivery, if delivered in person, or three days after mailing if
mailed by certified or registered mail, postage prepaid, return receipt
requested, addressed as follows:




If to Sino Payments,:

 

12th Floor, Des Voeux Commercial Bldg.

212-214 Des Voeux Road Central

Sheung Wan, Hong Kong




Or via fax to:




+1-212-208-3052




If to BCS the address listed in this MOU (Agreement) or by fax to:




+1-626-289-6856

 

9. Severability.

 

If any provision of this agreement is held to be unenforceable for any reason,
such provision shall be adjusted rather than voided, if possible, in order to
achieve the intent of the parties to the maximum extent possible. In any event,
all other provision of this agreement shall be deemed valid and enforceable to
the full extent possible.




10. Waiver.

 

The waiver of any term or condition contained in this Agreement by any party
shall not be construed as a waiver of a subsequent breach or failure of the same
term or condition or a waiver of any other term or condition contained in this
Agreement.





3




--------------------------------------------------------------------------------

11. Entire Agreement.

 

This agreement contains all of the terms and conditions agreed upon by the
parties Relating to the agreement and supersedes any and all prior and
contemporaneous Agreement, negotiations, correspondence, understanding and
communications of the parties, whether oral or written, respecting the subject
matter hereof.



















Signed for and on behalf of

Sino Payments,, Inc.

 

Signed:

/s/ Matthew Mecke

Name:

Matthew Mecke, Chairman & CEO

 

 

 

 

 

 

Signed for and on behalf of

BCS Holdings, Inc.

 

 

Signed:

/s/ Pius Pang

Name:

Pius Pang








4


